MacLEAN, J.
Upon a verified petition alleging three months’ rent due and owing, and demand therefor, and upon a verified answer denying each and every allegation in said petition contained, except “that on or about the 9th day of March, 1903, one Max Brill demanded of this tenant the sum of five hundred dollars,” the trial justice, without any evidence that the rent claimed in the petition or any rent was due, rendered judgment by final order in favor of the landlord, awarding him.possession of the premises for nonpayment of rent. The final order must • therefore be reversed, and a new trial ordered, with costs to abide the event.
Final order reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.